 
 
IV 
108th CONGRESS
2d Session
H. RES. 813 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. George Miller of California (for himself, Mr. Payne, Mr. Rangel, Mr. Bishop of New York, Mr. Watt, Mr. Wynn, Mr. Lantos, Mr. Filner, Ms. Kilpatrick, Mrs. McCarthy of New York, Mr. Evans, Mrs. Davis of California, Mr. Grijalva, Mr. Meeks of New York, Ms. Lofgren, Mr. Clay, Ms. Norton, Mr. Clyburn, Mr. Faleomavaega, and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Recognizing the 60th anniversary of the explosion at the Port Chicago (California) Naval Magazine on July 17, 1944, and those who served and lost their lives in that tragedy. 
 
Whereas the Port Chicago Naval Magazine, located in Port Chicago, California, served as a major munitions shipping facility for the Pacific theatre during World War II; 
Whereas on the night of July 17, 1944, enormous explosions of an unknown origin destroyed the entire facility, resulting in the loss of 320 sailors, marines, Coast Guardsmen, Merchant Mariners and others, and the destruction of the town of Port Chicago; 
Whereas the Port Chicago disaster caused the largest loss of life within the continental United States during World War II, including 202 black sailors, representing 10 percent of all black sailors who perished during that conflict; 
Whereas the Congress created the Port Chicago Naval Magazine National Memorial as an affiliated facility of the National Park Service in 1992; 
Whereas public awareness of the Port Chicago tragedy has grown substantially as a result of the attention the Congress has focused on these events, including documentaries, films, musical tributes, and National History Day projects by students across the Nation; 
Whereas the Port Chicago disaster and its aftermath played a critical role in raising awareness of discriminatory treatment of racial minorities in the Armed Forces and helped persuade President Harry Truman to issue an order desegregating the Armed Forces in 1948; and 
Whereas memorial services for survivors of the explosions and the families of those lost during the disaster are conducted annually at the site by the National Park Service and the United States Navy: Now, therefore, be it 
 
That the House of Representatives— 
(1)commemorates the 60th anniversary of the Port Chicago (California) Naval Magazine tragedy; and 
(2)calls upon all Americans to honor the memory of those who served and those who gave their lives at Port Chicago in defense of the United States. 
 
